Citation Nr: 1528033	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

3. Entitlement to an initial rating greater than 30 percent for a migraine disability.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 2002 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

Comprehensive VA treatment records related to the Veteran's PTSD have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Furthermore, the record suggests the Veteran's PTSD may have increased in severity since her last VA examination.  In this regard, the Veteran submitted a lay statement from her sister indicating she suffers from "severe" memory loss, a symptom not endorsed at the March 2012 VA examination.  On remand, the Veteran must be provided a new VA examination to address the current severity of her service-connected PTSD.




Right Knee

Service treatment records show that that Veteran reported experiencing right knee pain in her knee in July 2006; however, as the representative has emphasized, these records appear to be incomplete as they do not show follow-up on the reported symptomatology.  Remand to request all service treatment records not yet associated with the record is required. 

Further, medical records show that the Veteran has been variously diagnosed as having minimal arthritis, patellofemoral syndrome, and mild osteoarthritis of the right knee.  In July 2012 the VA examiner considered the Veteran's diagnosed degenerative joint disease of the knee, and reports of no overt injury in service.  Imaging performed due to crepitus in the knee in 2012 showing minimal osteoarthritis was present.  The VA examiner opined that it was "more likely than not that there is insufficient evidence of injury from the medical records and today's history, as well as insufficient diagnosis and treatment information, to establish a nexus between the veteran's current right knee condition and her one time complaint of right knee pain in service."  

The Veteran's representative has suggested this VA opinion is vague and confusing, and requested an addendum opinion.  The Board agrees that the VA opinion and reasoning are vague, and insufficient where it is unclear whether the examiner took into consideration whether the Veteran's symptomatology began in service or was incurred in service, even if there was not an overt injury.  Since the examination, the Veteran's representative has suggested that an injured service-member held on to the Veteran's leg during a ride to a medical facility, possibly injuring her knee.  Remand for another VA opinion is necessary, and should be supported by adequate reasoning considering the entire description of the Veteran's symptomatology and relevant events in service.

Migraine disorder

In December 2014 the Veteran filed a Notice of Disagreement to the initial rating of 30 percent for migraine disorder that was granted in a December 2013 rating decision.  Although the RO sent a letter acknowledging receipt of the appeal and indicating that action would be taken, because a Statement of the Case (SOC) as to this issue has not yet been issued, remand is necessary.  Specifically, where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement to an initial rating greater than 30 percent for service-connected migraine disability.  The Veteran and her representative should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue.

2. Request any outstanding available service treatment records, specifically regarding treatment for the right knee from July 2006 forward.  If such records cannot be located, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Obtain and associate with the claims file all outstanding VA records relating to treatment for the Veteran's service-connected PTSD with major depressive disorder.  Efforts to obtain these records must be documented in the claims file and must continue until a negative reply is received or it is reasonably determined that such records do not exist.  

4. After completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of her right knee disability.  An entire copy of the claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  All clinically indicated testing and consultations should be completed and all pertinent symptomatology and findings should be reported in detail.  

Following a review of the claims file and physical examination of the Veteran, the examiner should provide a current diagnosis and then render an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right knee disability had its onset or is otherwise etiologically related to service or any incident therein.  The examiner is notified that the Veteran is competent to report symptomatology observable by a layperson.  

A complete rationale for any opinion expressed should be provided.  If a diagnosis of arthritis is rendered, the examiner must address the Veteran's assertions of continuity of symptomatology since service.

5.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of her service-connected PTSD and major depressive disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examination report should include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should identify the nature, frequency, and severity of all current manifestations of these conditions.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the functional impact of these disorders upon the Veteran's social and industrial activities, including her employability.  

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




